Title: To Thomas Jefferson from Edon Marchant, 23 March 1808
From: Marchant, Edon
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore Jail, 23d. March, 1808.
                  
                  I could write my remonstrance with more confidence if I thought that, amidst the loud calls of publick, official duties, which now peculiarly demand your attention and claim your allmost ceaseless care,—the tale of individual private misery could reach your ear. And, did I not recollect, that your philanthropic disposition induces you (as well as a regard for administering Justice in mercy) to relieve distress, when not produced by flagrant crime I would yet be silent. I will in a few words submit a true statement of facts to your excellency:—
                  In the month of December last, I undertook to drive a Waggon loaded with flour and leather, from Berkley County in the State of Virginia to this City. On the 29th. day of that Month, I was driving along, without accident on the Fredrick Turnpike, near Elliots Mills, when the mail Stage drove up. I was ordered to clear my Waggon out of the driver’s way, and as it was done in a tone of menace, I do confess (for I will let you know the worst features of my case) I did not immediately obey him, but at length finding it to be the stage which carried the newspapers, letters &c which I did not know at first, I turned my Horses aside for it. At the utmost, he could not have been detained above six or eight minutes
                  
                  How was I surprised, when for this slight offence, I was on the 31st. day of the same month arrested in Baltimore, and carried before his Honour Judge Chase, who immediately committed me to Prison. As I was taken by surprise, I had not time to reflect; nor could I, being an utter stranger in this City, have found bail. It was with much difficulty I found a Waggoner, who agreed for an exhorbitant sum to convey the Waggon and team back again to Berckley, where I fear my Father, Mother and Friends are obliged to hang down their heads, from malicious reports, that I am in Gaol for some henious transgression.
                  I ought here to acquaint your Honour that the charges in the commitment are as follow: “for that he did Knowingly and willingly obstruct the Driver of the Mail Stage on the Fredrick Town Turnpike road” Yet, the driver confessed at the same time that he was detained but a few minutes; saying, that he sued me to make me an example to others—The hardships of a Man closely confined in an unsavory and crowded apartment, especially me, who had always been accustomed to an out-of-door business, you may readily conceive. I have bin near three months in it, and all my money is gone: for I found it impossible to live on the Jail allowance alone. The Court will not commence till the month of May next, and then I could only state the very same things I have done to your excellency, which however the driver of the Mail Stage cannot deny.
                  Now, Sir, I humbly submit it to your excellency, Wheather, for so small an offence, I have not been already sufficiently punished! And, should it please you, to direct the district Attorney Mr. Stevens, to set me free by some means or other; if, upon examination he find my story to be true, your excellency will act as mercifully as justly; for, should I be fined or confined, at the court for this offence, I can not extricate myself in either case, after the sentence is complied with, as the Jail-fees claimed here are enormous; and the Sheriff has a custom of selling convicted persons for them!
                  If I am so fortunate as to obtain your excellency’s consent to my release from this hateful and irksome situation, I pledge myself by every particle of spirit and feeling that animates my frame, to show myself (if war ensue,) not unworthy of your excellency’s bounty.
                  I remain your hble. Servt.
                  
                     Edon Marchant.
                  
                  
                     I do certify, that the above-signed E. Marchant, has been imprisoned in the apartments of the Baltimore Jail during the time mentioned—And that the cause of his imprisonment, as extracted from the Commitment by Judge Chase, as filed in my office, is correct.
                  
                  
                     
                     John H: Bentley Gaoler
                     March 23rd. 1808.
                  
               